            Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  JOHN AMANFO,
                                                     Civil Action No.
                     Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   NTN BUZZTIME, INC., ALLEN
   WOLFF, MICHAEL GOTTLIEB,
   RICHARD SIMTOB, and SUSAN
   MILLER,



                     Defendants.



       Plaintiff John Amanfo (“Plaintiff”) by and through his undersigned attorneys, brings this

action, and alleges the following based upon personal knowledge as to those allegations

concerning Plaintiff and, as to all other matters, upon the investigation of counsel, which

includes, without limitation: (a) review and analysis of public filings made by NTN Buzztime,

Inc. (“NTN” or the “Company”) and other related parties and non-parties with the United States

Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

other publications disseminated by certain of the Defendants (defined below) and other related

non-parties; (c) review of news articles, shareholder communications, and postings on the

Company’s website concerning the Company’s public statements; and (d) review of other

publicly available information concerning NTN and the Defendants.
            Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 2 of 14




                                  SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against NTN and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with BIT Merger

Sub, Inc. (“Merger Sub”) and Brooklyn Immunotherapeutics LLC (“Brooklyn”) (the “Proposed

Transaction”).

       2.        On August 12, 2020, the Company entered into an Agreement and Plan of Merger

and Reorganization (the “Merger Agreement”) with Brooklyn. Pursuant to the terms of the

Merger Agreement: (i) Merger Sub will merge with and into Brooklyn, with Brooklyn

continuing as a wholly-owned subsidiary of NTN; and (ii) the membership interests of Brooklyn

will be converted into the right to receive a number of shares of NTN common stock such that

former Brooklyn members will own between approximately 94.08% and 96.74% of the

outstanding common stock of NTN and NTN’s shareholders will own between approximately

5.92% and 3.26% (the “Merger Consideration”).

       3.        On October 2, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4 (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

NTN and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-

9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to NTN




                                                   2
              Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 3 of 14




shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.

                                 JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of NTN shares.

        9.      Defendant NTN is incorporated under the laws of Delaware and has its principal

executive offices located at 6965 El Camino Real, Suite 105-Box 517, Carlsbad, California

92009. The Company’s common stock trades on the New York Stock Exchange under the

symbol “NTN.”

        10.     Defendant Allen Wolff (“Wolff”) is and has been the Company’s Chief Executive

Officer and Chairman of the Board at all times during the relevant time period.




                                                  3
             Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 4 of 14




       11.     Defendant Michael Gottlieb (“Gottlieb”) is and has been a director of NTN at all

times during the relevant time period.

       12.     Defendant Richard Simtob (“Simtob”) is and has been a director of NTN at all

times during the relevant time period.

       13.     Defendant Susan Miller (“Miller”) is and has been a director of NTN at all times

during the relevant time period.

       14.     Defendants Wolff, Gottlieb, Simtob, and Miller are collectively referred to herein

as the “Individual Defendants.”

       15.     The Individual Defendants, along with Defendant NTN, are collectively referred

to herein as “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       16.     NTN delivers interactive entertainment and innovative technology that helps its

customers acquire, engage and retain its patrons. The Company’s tablets, mobile app and

technology offer solutions to establishments that have guests who experience dwell time, such as

in bars, restaurants, casinos and senior living centers.

                     The Company Announces the Proposed Transaction

       17.     On August 13, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:

       CARLSBAD, Calif. and BROOKLYN, N.Y., Aug. 13, 2020 /PRNewswire/ --
       NTN       Buzztime,      Inc. (NYSE      American:      NTN)     and Brooklyn
       ImmunoTherapeutics LLC (“Brooklyn”), a privately-held biopharmaceutical
       company focused on exploring the role that cytokine-based therapy can have in
       treating patients with cancer, today announced that the companies have entered
       into a definitive merger agreement. If approved by the stockholders of NTN
       Buzztime and the beneficial holders of the Class A membership interests
       of Brooklyn, Brooklyn will merge with a wholly-owned subsidiary of NTN



                                                  4
     Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 5 of 14




Buzztime in an all-stock transaction. Following closing, which the parties expect
will occur in the fourth quarter of 2020, the combined company will continue
under the Brooklyn ImmunoTherapeutics name and will focus on the advancement
of Brooklyn's program to further develop its cytokine-based drug for the treatment
of various cancers.

Brooklyn's chief executive officer Ron Guido, MS, MS Pharm. Med., stated, “We
are pleased to reach an agreement with NTN Buzztime for the proposed merger.
This provides us with the opportunity, once the merger is completed, to have our
shares traded in the public market and to expand our investor base, which we
believe will increase our ability to advance our clinical development program
exploring the treatment of certain cancers using derived cytokines. We expect this
merger will also enable us to expand our resources and expertise to build
momentum in our drug development program. We believe that the merger will
provide benefit to both the members of Brooklyn and the stockholders of NTN
Buzztime.”

Mr. Guido continued: “Brooklyn is focused on exploring the role that IRX-2, a
cytokine-based investigational therapy, can have on the immune system in
treating patients with cancer. IRX-2's active constituents, namely Interleukin-2
(IL-2) and other key cytokines, are postulated to signal, enhance and restore
immune function suppressed by the tumor, thus enabling the immune system to
attack cancer cells. Unlike existing recombinant IL-2 therapies, IRX-2 is naturally
derived from human blood cells. This may potentially promote better tolerance,
broader targeting, and natural molecular conformation leading to greater activity,
and permit low physiologic dosing rather than high doses needed in existing IL-2
therapies. Our ongoing development program is specifically investigating use of
IRX-2 in neoadjuvant (pre-surgical) and adjuvant (post-operative) treatment for
advanced head and neck squamous cell cancer. IRX-2 has received both fast track
designation and orphan drug designation from the FDA for this indication.
Potential use of our product candidate in other cancer indications is also being
evaluated in several investigator-sponsored trials. Finally, we are currently
modifying our manufacturing process to allow us to develop additional drugs with
a variety of cytokine mixtures to expand our product offerings.”

Allen Wolff, chief executive officer of NTN Buzztime, stated, “This transaction
reflects the continuing commitment of our management team and board of
directors to deliver value to our stockholders. Following a thorough review of
strategic alternatives, we determined that the proposed merger with Brooklyn is in
the best interest of our stockholders. We are also continuing to explore the sale of
substantially all of the assets of our current business to provide additional capital
and to allow the combined company to focus exclusively on Brooklyn's business
following the merger. While we are in discussions with multiple parties who are
interested in purchasing those assets, no definitive agreement has been entered
into to date.”




                                         5
     Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 6 of 14




About the Proposed Merger

Under the merger agreement, immediately following the closing of the merger,
the members of Brooklyn collectively will own 94.08% of the outstanding
common stock of the combined company and NTN Buzztime stockholders
immediately prior to the closing of the merger collectively will own 5.92% of the
outstanding common stock of the combined company, which percentages are
subject to adjustment based on Brooklyn's cash and cash equivalents and NTN
Buzztime's net cash balance at the closing, all as more particularly set forth in the
merger agreement.

The merger agreement contains customary representations, warranties and
covenants made by NTN Buzztime and Brooklyn, including covenants relating to
both parties using their best efforts to cause the transactions contemplated by the
merger agreement to be satisfied, covenants regarding obtaining the requisite
approvals of NTN Buzztime stockholders and the beneficial holders of the Class
A membership interests of Brooklyn, covenants regarding indemnification of
directors and officers, and covenants regarding NTN Buzztime's
and Brooklyn's conduct of their respective businesses between the date of signing
of the merger agreement and the closing. The merger agreement also contains
certain termination rights for both NTN Buzztime and Brooklyn, and, in
connection with the termination of the merger agreement under specified
circumstances, NTN Buzztime and Brooklyn may be required to pay the other
party a termination fee.

As a condition to the closing of the merger, Brooklyn has agreed that it will not
have less than $10 million in cash and cash equivalents and not more
than $750,000 of indebtedness for borrowed money at the closing. Certain
beneficial holders of Brooklyn's Class A membership interests have entered into
contractual commitments to invest $10 million into Brooklyn immediately prior to
the closing of the merger. Further, as a condition to the closing of the merger,
NTN has committed that the deficit in its net cash at the closing, as calculated
under the merger agreement, will not exceed $3 million.

The combined company, led by Brooklyn's current management team, is expected
to be named “Brooklyn ImmunoTherapeutics, Inc.” and be headquartered
in Brooklyn, NY. After the closing, the combined company is expected to trade
on the NYSE American market under a new ticker symbol.

The merger agreement has been unanimously approved by the board of directors
of NTN Buzztime, upon the recommendation of its strategic committee, and by
the managers of Brooklyn. The NTN Buzztime board of directors have also
recommended to NTN Buzztime's stockholders that they vote to approve issuance
of the shares to the members of Brooklyn pursuant to the merger agreement, and
the managers of Brooklyn have recommended to the beneficial holders of the
Class A membership interests of Brooklyn that they approve the merger



                                         6
             Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 7 of 14




       agreement and the merger. The transaction is expected to close in the fourth
       quarter of 2020, subject to approvals by the requisite stockholders of NTN
       Buzztime and beneficial holders of the Class A membership interests
       of Brooklyn described above, the continued listing of the combined company on
       the NYSE American, each of the company's meeting its capitalization or net cash
       condition, as applicable, and other customary closing conditions.

       In connection with the transaction, Maxim Group LLC is serving as the financial
       advisor for Brooklyn and Newbridge Securities Corporation is serving as the
       financial advisor to NTN Buzztime. Further, Breakwater Law Group, LLP and
       Sheppard, Mullin, Richter & Hampton LLP are serving as legal counsel to NTN
       Buzztime and Akerman LLP is serving as legal counsel to Brooklyn in connection
       with the transaction.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       18.    On October 2, 2020, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       19.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       20.    The Registration Statement fails to disclose the financial projections prepared by

the Company’s management concerning the Proposed Transaction.

       21.    Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed




                                                7
               Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 8 of 14




Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding Newbridge’s Financial Opinion

        22.     The Registration Statement contains the financial analyses and opinion of

Newbridge Securities Corporation (“Newbridge”) concerning the Proposed Transaction, but fails

to provide material information concerning such.

        23.     With respect to Newbridge’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the terminal values of Brooklyn; (ii) the unlevered free cash flows

used in the analysis as well as all underlying line items; and (iii) the basis for Newbridge’s

application of a perpetuity rate of 1.0%.

        24.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        25.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.




                                                 8
                Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 9 of 14




                       Material False and Misleading Statements or Material
                  Misrepresentations or Omissions Regarding the Sales Process

          26.    The Registration Statement contains information concerning the process leading

up to the Proposed Transaction, but fails to disclose material information concerning such.

          27.    Specifically, the Registration Statement fails to disclose whether the Company

entered into any confidentiality agreements with potential interested third parties that contained

standstill and/or “don’t ask, don’t waive” provisions.

          28.    Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          29.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          30.    Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          31.    Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange




                                                     9
             Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 10 of 14




Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       32.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       33.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       34.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not

misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       35.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the




                                               10
                Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 11 of 14




sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

          36.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

          37.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          38.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.     The Individual Defendants acted as controlling persons of NTN within the



                                                    11
             Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 12 of 14




meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of NTN, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       41.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

       42.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       43.     In addition, as set forth in the Registration Statement sets forth at length and

described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)




                                                12
              Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 13 of 14




of the Exchange Act.

       45.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND




                                                13
           Case 1:20-cv-08747 Document 1 Filed 10/20/20 Page 14 of 14




      Plaintiff demands a trial by jury on all issues so triable.

Dated: October 20, 2020                                       Respectfully submitted,

                                                              By: /s/ Joshua M. Lifshitz
                                                              Joshua M. Lifshitz
                                                              Email: jml@jlclasslaw.com
                                                              LIFSHITZ LAW FIRM, P.C.
                                                              821 Franklin Avenue, Suite 209
                                                              Garden City, New York 11530
                                                              Telephone: (516) 493-9780
                                                              Facsimile: (516) 280-7376

                                                              Attorneys for Plaintiff




                                                14
